Citation Nr: 1728668	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression not otherwise specified and a sleep disorder, to include as secondary to service-connected trauma, left ankle, osteochondritis dissecans of talus and healing evulsion fracture, tip of fibula, residuals.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin condition other than intertrigo, and if so, whether service connection is warranted.

3.  Entitlement to an increased disability rating for service-connected trauma, left ankle, osteochondritis dissecans of talus and healing evulsion fracture, tip of fibula, residuals, evaluated at 10 percent disabling prior to May 12, 2015, and after August 1, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1973 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a skin condition other than intertrigo stems from a November 1978 rating decision that denied entitlement to service connection for a foot rash.  Through the course of the appeal the Veteran has clarified that the foot rash spread to his arms, legs, chest, and stomach, and the issue has been modified to reflect this.  It is also noteworthy that the Veteran also asserted that he had a rash in the groin, and he was granted service connection for intertrigo of the groin in the November 1978 rating decision.  

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As it pertains to the Veteran's left ankle trauma, the Board notes that the Veteran received a 100 percent temporary total disability rating from May 12, 2015, to July 31, 2015, for a left ankle surgery necessitating convalescence.  As this is the highest rating the Veteran can receive, this period is no longer on appeal.  Beginning August 1, 2015, the Veteran's left ankle trauma was again rated at 10 percent disabling.  As the grant did not represent a total grant of benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability evaluation has not totaled 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include depression not otherwise specified and a sleep disorder, was not shown to have manifested during service, and the probative, competent evidence is against a finding that it was etiologically related to service or another service-connected disability.

2.  Service connection for a skin rash was initially denied in a November 1978 rating decision.  The Veteran submitted a Notice of Disagreement but did not timely perfect his appeal after a Statement of the Case was issued in January 1980, and the decision is final.

3.  New evidence submitted since the November 1978 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin rash.

4.  The probative, competent evidence is against a finding that the Veteran's current skin disorder is related to service.

5.  Outside the period of convalescence, the Veteran's left ankle disability is characterized by pain and limitation of motion that more nearly approximates a moderate limitation of motion prior to January 29, 2016.  

6.  Beginning January 29, 2016, the Veteran's left ankle disability is characterized by pain and limitation of motion that more nearly approximates a marked limitation of motion with ankylosis of the ankle in dorsiflexion at 0 degrees.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for acquired psychiatric disorder, to include depression not otherwise specified and a sleep disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016). 

2.  The portion of the November 1978 rating decision that denied service connection for a skin rash is final.  38 U.S.C. § 4005(c)(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).   

3.  New and material evidence has been received to reopen the claim for service connection for a skin condition other than intertrigo.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for establishing service connection for a skin condition other than intertrigo have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  Prior to January 29, 2016, outside of the period of convalescence, the criteria for a disability rating in excess of 10 percent for left ankle trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2016).

6.  Beginning January 29, 2016, the criteria for a disability rating of 30 percent, but no higher, for left ankle trauma have been met.   38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5270 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for a foot rash was initially denied in a November 1978 rating decision.  The Veteran submitted a Notice of Disagreement but did not timely perfect his appeal after a Statement of the Case was issued in January 1980, and the decision is final.  See 38 U.S.C. § 4005(c)(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).   

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  "New   and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Service connection for a foot rash was initially denied because the evidence of record did not show a current foot rash disability subject to service connection.  Evidence added to the record since November 1978 includes additional VA and private treatment records, additional VA examinations of the Veteran's skin condition, and lay statements from the Veteran.

This evidence is "new" as it was not previously submitted to agency decision   makers.  Some of it is also "material" as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a diagnosis of dermatitis and an explanation of its relation to an in-service occurrence.  Accordingly, the claim for service connection for a skin condition other than intertrigo is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection

Reopening the Veteran's claim does not end the inquiry.  A decision on the merits is also necessary.  As the RO considered the claim on the merits in the November 2014 Statement of the Case, the Board may consider the reopened claim on the merits as well.  See Bernard, 4 Vet. App. 384.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Rash

The Veteran essentially contends that he developed a skin rash on his arms, legs, trunk, and feet during active duty service, resulting in his current diagnosis of dermatitis.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with dermatitis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran was treated for a rash on the hands and knees in April 1975, and for a rash on the chest in June 1975.  He was prescribed topical medication.  There were no other flare-ups, and there was no evidence of any skin rash complaints in his separation examination in June 1977.  

The Veteran first underwent VA examination in connection with his claim in December 2012.  During the physical examination the VA examiner noted that the Veteran had a generalized rash in the lower extremities, abdomen, and lower back.  However, the VA examiner opined that the Veteran's rash was less likely than not incurred in or caused by service.  In making this determination the VA examiner noted that the Veteran's chest rash during service was a heat rash rather than a fungal rash, and that there was no evidence to confirm that the Veteran's current rash was caused by his groin rash or the rash in service.  

The Veteran continued to receive ongoing treatment for a rash at VA, and in November 2014 he underwent VA examination again in connection with his skin rash claim.  During the physical examination he was noted to have eczema in the face and armpit, but the VA examiner classified the condition as a supervening injury because it was absent in the service treatment records and at separation, and it did not occur until after discharge from active duty service.  

Turning to the Veteran's statements regarding a continuing rash that began in service, the Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran's account of the nature and onset of his current rash is not supported by the contemporaneous medical evidence of record.  The Veteran did not seek treatment for a rash until 2011, and he went to VA's dermatology clinic in 2012.  The Veteran did not report having any skin rash at the separation physical examination in 1977.  Although the Veteran has received consistent treatment for rashes since 2011, the December 2012 VA examiner differentiated between the heat rash the Veteran had in service and the fungal rashes he currently suffers from.   

Regardless, as fungal skin conditions are not a chronic disease pursuant to 38 C.F.R. § 3.309(a), competent evidence of a nexus between the current condition and service is required to establish service connection.  See Walker, supra.  On this question, however, the only medical opinions of record are against the claim.  Specifically, both the December 2012 and November 2014 VA examiners determined that the Veteran's current skin condition is not related to service.  These opinions were provided following examination of the Veteran and review of the claims file, and provided a rationale for the conclusion reached.  As such, these opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.  

While the Veteran believes that his current skin condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of skin disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service  is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current skin condition is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding the Veteran's skin condition, other than intertrigo, was incurred in or otherwise the result of his active service.  Accordingly, the claim for service connection is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Psychiatric Disorder

The Veteran has asserted that he has difficulty falling asleep and staying asleep, and that he sometimes wakes up feeling as though he needs to vomit.  He asserted that his ankle pain and other physical pains contribute to his difficulty sleeping.  He reported feeling fatigued and depressed, with no interest in activities.  

The Board notes that service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with depression, not otherwise specified.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of treatment for, or a diagnosis of, a mental health disability during service.  The Veteran's treatment records do not show any evidence of a mental health disability until 2007, many years after discharge from service.  The evidence clearly establishes that a mental health disability was neither present in service nor within a year of discharge from service.  Based on the foregoing, service connection cannot be established on a direct basis for the Veteran's psychiatric disorder.  Therefore, the central issue is whether the Veteran's psychiatric disorder was caused or permanently worsened by his service-connected left ankle trauma.

In August 2011 the Veteran underwent VA examination in connection with his mental health claim, and at the time he was diagnosed with depression, not otherwise specified.  The VA examiner opined that the Veteran's depression and sleep problems were less likely than not secondary to his service-connected ankle trauma.  In making this opinion, the VA examiner noted that the Veteran has had sleep problems for many years and that these intensified with his back and ankle pain.  However, the VA examiner noted that the Veteran's depression appeared to be related to life stressors and that his sleep loss was due to his level of stress and physical pain, although it was difficult to assess to what extent his current sleep problems could be affected by ankle pain.  Several months later the VA examiner provided an addendum opinion indicating that even if the Veteran had a pain disorder or sleep disorder, this diagnosis did not exist prior to his back injury, and also did not exist prior to his ankle injury.  Moreover, the VA examiner noted that the Veteran had ankle pain for 30 years and did not seek treatment for depression until recently.  

In November 2014 the Veteran again underwent VA examination in connection with his mental health disability, and at the time he was diagnosed with depression.  The VA examiner noted that the Veteran had difficulty with the interview and was unwilling to answer direct questions and was providing inaccurate information while expressing frustration with VA's processing.  She noted that the Veteran did not provide information concerning his ankle in relationship to his depression, and that he asserted that he should be service-connected for many things.  The VA examiner noted that it was difficult to identify his ankle pain as permanently aggravated beyond the normal progression of his depressed mood.  

The Board affords significant weight to both VA examiners' opinions that the Veteran's depression and sleep disorder were not caused or aggravated by his service-connected ankle trauma.  These opinions were afforded significant weight because the VA examiners reviewed the Veteran's claims file and based their findings on that review.  The VA examiners also referred to medical reasoning in the rationale.  Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  The Board notes that there is no medical opinion to the contrary.  

Overall, there is no definitive evidence linking the Veteran's psychiatric disorder to his service-connected left ankle trauma, and there is no opinion or medical evidence relating the Veteran's psychiatric disorder to active duty service.  The Veteran reported having sleep difficulties for many years but did not seek treatment for mental health until 2007.  Moreover, when the Veteran was screened for depression in October 2012 the screen was negative for depression symptoms.  

While the Veteran believes that his current psychiatric disorder is related to service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau , 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current psychiatric disorder is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, service connection for a psychiatric disorder, to include depression not otherwise specified and a sleep disorder, must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is significantly against this claim.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran claims that he is entitled to a disability rating in excess of 10 percent for his left ankle trauma.  The Veteran was granted service connection for trauma of the left ankle, osteochondritis dissecans of talus and healing evulsion fracture, tip of fibula, residuals, in a November 1978 rating decision, effective June 27, 1977.  In May 2011, the Veteran submitted the current claim for an increased disability rating.  

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under    this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also Lewis v. Derwinski, 3 Vet.App. 259, 259 (1992).

Prior to January 29, 2016

In June 2011 the Veteran underwent VA examination in connection with his increased rating claim, and at the time he rated his left ankle pain as a "four" on a pain scale of one to ten, and he asserted that he used a walking stick for ambulation.  During the physical examination the Veteran had tenderness and small effusion in the left ankle but no edema, and his range of motion testing was normal except for a slight reduced range of motion in dorsiflexion, without pain.  The Veteran had full strength in the ankle and a normal gait.  The VA examiner noted that the Veteran had no additional functional limitations under DeLuca, and the Veteran's left ankle x-ray showed only minimal degenerative spurring.  

The Veteran sought treatment with VA and had physical therapy treatment and home exercises prescribed.  He was prescribed medication for his pain symptoms, but his treatment overall was conservative.  In November 2014 the Veteran again underwent VA examination for his left ankle, and he reported that he wore boots covering his ankle to help with pain, and that he was unable to walk or climb stairs during pain flare-ups.  During the physical examination the Veteran had a 0 to 15 degree range of motion for dorsiflexion and a 0 to 35 degree range of motion for plantar flexion.  His plantar flexion was slightly reduced to 25 degrees on repetition, but the VA examiner was unable to determine whether the Veteran had other functional limitations under DeLuca without resorting to mere speculation.  The Veteran also had some reduced strength in the left ankle but no atrophy, ankylosis, or instability.  

The Veteran continued to receive treatment through VA, and in May 2015 he had left ankle surgery for his pain symptoms.  Two months after the surgery the Veteran reported that he was not using any assistive devices to ambulate, and he was referred to physical therapy for rehabilitation.  He continued physical therapy and conservative treatment for the remainder of this period.  

The Board finds that a 20 percent disability rating is not warranted for the Veteran's left ankle trauma during this period.  The criteria under Diagnostic Code 5271 provide a 20 percent disability rating for a marked limitation of motion, and the criteria under Diagnostic Code 5270 provide a 20 percent rating for anklylosis in plantar flexion.  Preliminarily, there is no evidence that the Veteran was diagnosed with ankylosis at any time during this period, so Diagnostic Code 5270 is not for application.  The Board notes that the Veteran had some reduced range of motion during his VA examinations, but his range of motion was mostly normal during the June 2011 VA examination with no changes with repetition or additional functional limitations.  Moreover, the Veteran had full strength and a normal gait, and the VA examiner noted that there was no new diagnosis for the Veteran's left ankle trauma.  

While the Veteran did have some additional loss of range of motion in the November 2014 VA examination, there was nothing to suggest that he had a marked limitation in range of motion.  As noted, there was no evidence of atrophy in the ankle or ankylosis or ankle instability.  Further, during this time the Veteran was treated conservatively with physical therapy and home exercises, suggesting his condition was not as limiting.  Even after the Veteran had surgery he seemed to recover well as evidenced by his lack of assistive device two months after the surgery.  The Board concludes that the medical findings on the VA examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle trauma during this time.  Based on the foregoing, the evidence does not support a finding of a disability rating in excess of 10 percent for left ankle trauma during this time period.  

Beginning January 29, 2016

In January 2016 the Veteran underwent VA examination in connection with his claim.  The Veteran reported that his ankle disability had progressed and that he had swelling in the left ankle with constant agonizing pain despite physical therapy and surgery.  During the physical examination the Veteran exhibited a 0 degree dorsiflexion and normal plantar flexion with pain and tenderness noted during the range of motion testing.  Although the Veteran had no loss of function or range of motion on repetition testing, his ankle strength was reduced.  The Veteran was noted to have left ankle ankylosis in dorsiflexion and left ankle instability, but his Drawer and Tilt testing was negative.  His left ankle MRI showed a degenerative osteochondral lesion.  The VA examiner noted that the Veteran had a progression of his originally service-connected diagnosis.

Based on the evidence during this time frame, the Board finds that the Veteran's left ankle trauma more nearly approximates a 30 percent disability rating due to ankylosis in dorsiflexion at 0.  Despite physical therapy and surgery the Veteran continued to have ankle pain and instability, and his left ankle MRI showed that his condition is degenerating based on the VA examiner's findings.  The Board finds that a 40 percent disability rating is not warranted for this period, as there is no evidence that the Veteran had plantar flexion anklyosis; rather, the Veteran had a full range of plantar flexion.  Further, there is no evidence of any deformity in abduction, adduction, inversion, or eversion, or ankylosis in dorsiflexion at more than 10 degrees.  

The Board also notes that a higher rating is not warranted for the Veteran's left ankle disability under any other diagnostic code.  The highest rating provided under Diagnostic Code 5271 for limitation of motion of the ankle is 20 percent, and to assign a separate rating under this code would constitute impermissible pyramiding (as ankylosis contemplates limitation of motion).  See 38 C.F.R. § 4.14 (2015); Lewis, 3 Vet. App. 259 (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure).  Lastly, there is no evidence of unfavorable ankylosis as shown in Diagnostic Code 5272, or malunion or astragalectomy, as noted in Diagnostic Codes 5273 and 5274 (2015).  

Based on the foregoing, the Board finds that the Veteran's left ankle trauma is consistent with a 30 percent rating, but no higher, beginning January 29, 2016.  Treatment notes are consistent with this finding.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin condition other than intertrigo is reopened.

Entitlement to service connection for a skin condition, other than intertrigo is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include depression not otherwise specified and a sleep disorder, to include as secondary to service-connected trauma, left ankle, osteochondritis dissecans of talus and healing evulsion fracture, tip of fibula, residuals, is denied.

Prior to January 29, 2016, entitlement to an increased disability rating in excess of 10 percent for the Veteran's service-connected trauma, left ankle, osteochondritis dissecans of talus and healing evulsion fracture, tip of fibula, residuals, outside of the period of convalescence, is denied.

Beginning January 29, 2016, a 30 percent disability rating, but no higher, is granted for the Veteran's service-connected trauma, left ankle, osteochondritis dissecans of talus and healing evulsion fracture, tip of fibula, residuals.




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


